DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/11/2021 has been entered. Claim 12 has been canceled. Claims 1-11 
and 13-15 remain for examination.

Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment and arguments to claim 1 filed on 2/11/2021 are considered persuasive. Accordingly, the prior fails to disclose: 
 	i. an optical processing system as recited in claim 1 comprising 
an optical input; 
an optical output; 
a first optical input spatial light modulating device (SLM); 
a first filter spatial light modulating device; at least either a second optical input spatial light modulating device (SLM) or a second filter spatial light modulating device; and 
a Fourier transform lens between said first optical input spatial light modulating device (SLM) and said first filter spatial light modulating device; whereby said devices are configured to form two or more optical correlators wherein each correlator comprisesat least a first optical correlation path with an optical input spatial light modulating device (SLM), said Fourier transform lens and a filter spatial light modulating device; and 
a separate optical correlation path independent from said first path with an optical input spatial light modulating device (SLM), said Fourier transform lens and a filter spatial light modulating device; 
whereby a plurality of optical correlation paths are provided within the system between said optical input and said optical output. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THIEN M LE/Primary Examiner, Art Unit 2887